Citation Nr: 1526561	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to September 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran originally filed a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  During the pendency of this appeal, the Veteran was diagnosed as having both PTSD and a mood disorder.  Accordingly, the Board has recharacterized the Veteran's psychiatric claim on appeal to encompass all diagnosed psychiatric disorders, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


FINDING OF FACT

Tinnitus cannot be reasonably disassociated from the Veteran's active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for tinnitus.  Specifically, he contends that he was exposed to loud noise from five inch naval guns while serving aboard the USS FLOYD B. PARKS.

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As an initial matter, the Veteran's service treatment records are completely silent for any complaints, treatment, or a diagnosis of tinnitus.  His military personnel records show that he served as a deck hand aboard the USS AGERHOLM (DD-826) from approximately May 1961 to May 1962, and then aboard the USS FLOYD B. PARKS (DD-884) from approximately May 1962 to August 1964.  Thus, the Board finds that the Veteran, having served aboard two Gearing-class destroyers, was likely exposed to loud noise from naval guns while on active duty.  

The post-service evidence of record includes multiple VA treatment reports referencing the Veteran's reported history of tinnitus or listing his "active problems" as "tinnitus starting in the Navy" or as "tinnitus: constant bilateral since 1962."  However, the Veteran's post-service VA treatment records are silent regarding any formal diagnosis of tinnitus.  

In October 2012, the Veteran underwent a VA audiological examination.  During that evaluation, the Veteran reported that he had recurrent tinnitus due to inservice loud noise exposure.  The VA examiner found that the Veteran's claimed tinnitus was "at least as likely as not" a symptom associated with his non-service connected hearing loss.  However, the examiner was unable to determine the exact etiology of the Veteran's tinnitus "based on the unreliability of the Veteran's reports of the onset of symptoms."

Nevertheless, the Veteran has submitted statements indicating that his tinnitus began during his active naval service when he was exposed to loud noise from five inch guns while aboard the USS FLOYD B. PARKS (DD-884).  In a March 2008 written statement and during his November 2014 hearing before the Board, the Veteran claimed that he was a fuse setter inside a naval gun mount and that he was exposed to loud noise from five inch naval guns about once every two months when his ship would engage in target practice.  He also stated that this loud noise exposure caused ringing in his ears and that he has experienced a constant ringing in his ears ever since military service.  Such statements are competent evidence regarding the Veteran's in-service noise exposure and the observable symptoms that he has experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that the Veteran's statements regarding his tinnitus to be both competent and credible evidence.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995).   

Affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.




	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder, to include PTSD.  Review of the evidence of record, in the form of electronic records, reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).  Where VA determines that the veteran did not engage in combat with the enemy, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

As an initial matter, the Veteran's military personnel records confirm that he served aboard the USS FLOYD B. PARKS in 1963.  Moreover, an administrative record dated in April 1964 shows that the USS FLOYD B. PARKS had just completed a six month tour of duty with the "U.S. Seventh Fleet in the Western Pacific."

In a March 2008 statement, the Veteran claimed that he witnessed an airplane crash in 1963 while his destroyer was traveling with the flagship ("I think the 'Ticonderosa', Aircraft Carrier").  Subsequently, the RO contacted the Veteran in August 2008 and requested that he provide the location and approximate date (within a two month date range) of the stressful event in question.  The Veteran did not respond to that request.  

In September 2008, the RO issued a Memorandum indicating that the information required to corroborate the Veteran's stressor was insufficient to send to the United States Army and Joint Services Records Research Center and/or was insufficient to allow for a meaningful research of Marine Corps or National Archives and Records Administration records.  Specifically, the RO stated that the Veteran had not responded to its August 2008 request for a time-frame of the incident within two months of occurrence.  

Notwithstanding the forgoing, the Veteran subsequently submitted a June 2009 statement from his Navy crewmate, J. W., confirming that the stressful event occurred while the two were serving aboard the USS FLOYD B. PARKS from February 1963 to February 1965.  In particular, J. W. stated, "In 1963, the ship took part in the West Pack cruise off the coast of China and Japan.  We were escorting an aircraft carrier doing night ops take off[s] and landings when one of the aircraft hit the back of the carrier and feel into the water behind the ship.  The PARKS was assigned recovery duties to look for parts and the pilot.  This happened in October or November 1963."

Under these circumstances, the RO must contact the Veteran and afford him the opportunity to submit any additional details that he believes will help corroborate his claimed inservice stressor(s).  Thereafter, the RO must attempt to verify the Veteran's claimed stressor(s).  The RO must also afford the Veteran the opportunity to identify all VA and non-VA medical care providers who have treated him for his psychiatric disorders, including PTSD, during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All reasonable attempts should be made to obtain any identified records.  Finally, after completing these actions, and if any of the Veteran's claimed stressor(s) are corroborated, the Veteran must be scheduled for an appropriate examination to determine the nature and etiology of any psychiatric disorders found.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to submit any additional details that he believes will help corroborate his claimed inservice stressor(s).  

Thereafter, the RO must attempt to verify the Veteran's stressor(s).  Based on the Veterans response, and using the months identified in J. W.'s statement, the RO must conduct a search with the JSRRC or any other appropriate federal facility to attempt to verify the stressful event involving a 1963 aircraft crash and any of the ships traveling with the United States Navy's Seventh Fleet in the Western Pacific during that timeframe.

All attempts to verify this evidence must be documented in the electronic records by the RO.  If any records cannot be obtained after reasonable efforts have been made, the RO must issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  If, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.   

2.  The RO must contact the Veteran and afford him the opportunity to identify all VA and non-VA medical care providers who have treated him for his psychiatric disorders, including PTSD, during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the electronic records by the RO.  

If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.   

3.  If, and only if, the RO determines that the evidence establishes the occurrence of the alleged stressor or stressors, then the RO must schedule the Veteran for a comprehensive VA psychiatric examination to be conducted by an examiner who has never previously examined or treated the veteran to determine the diagnoses of all psychiatric disorders that are present.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the veteran's psychiatric status.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must identify all previously and currently diagnosed psychiatric disorder, to include PTSD and mood disorder, and state whether any previously or currently diagnosed psychiatric disorder is related to the Veteran's military service.  

If the diagnosis of post-traumatic stress disorder is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce post-traumatic stress disorder; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce post-traumatic stress disorder by the examiner.

A complete rationale for all opinions must be provided. If the examiner cannot provide any requested opinion, he or she should explain why.  If an opinion cannot be provided because it would require speculation, the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there is any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  If an examination is conducted, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's electronic records demonstrating any notice that was sent was returned as undeliverable.

5.  Any examination report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


